DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because:
Figure 3 appears to be missing an arrow between step 332 and “Determine per-mile insurance or warranty for the vehicle”.  Additionally, the text only box appears to be missing a reference numeral.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claim 36, Applicant recites “a trip” after other instances of “a trip” are introduced and also recalls “the trip” which renders the claim indefinite as it is unclear if the Applicant is seeking to introduce new elements or recall those previously recited.

Claim Interpretation
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretations explicitly and implicitly provided infra in the prior art rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 32-34, 36-41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 10,664,917) in view of Lehmann (US 2011/0238289) and Iqbal (US 10,373,257).

As per claim 28, Wasserman teaches a method for providing a user a per-mile vehicle insurance policy (“$0.25/mile”, Fig. 4), comprising: 

detecting a presence of a vehicle with a mobile computing device of the user (600a, Fig. 6A “Connection with Vehicle A Detected” see also Cols 21-22, lines 60-17),  which mobile computing device comprises a global positioning system (GPS) (GPS 233, Fig. 2, Col. 11, line 18) and an accelerometer (Col. 11, line 25);

when a presence of the vehicle is detected by the mobile computing device, using the GPS and the accelerometer of the mobile computing device to determine a starting point of the vehicle on a trip (Col. 11, lines 18-21);
while the vehicle is on the trip, using the GPS and the accelerometer to generate sensor time series data (Col. 11, lines 14-21 “vehicle data, driver data, and driving data or indicates that the vehicle has stopped (Col. 11, lines 20 and 30-31 “identify … stopping points of driving trips”),
processing the sensor time series data while on the trip to detect an end point of the vehicle on the trip (Col. 11, lines 18-21 “a driving analysis software application [] may be able to identify [] stopping points of driving trips” and Col. 17, lines 12-15, Col. 20, lines 58-60 – Wasserman appears to use stopping and ending points interchangeably);  
determining a distance traveled by the vehicle on the per-unit distance basis based at least in part on the starting point and the end point of the vehicle on the trip (Col. 7, lines 15-20, Col. 16, lines 39-60, and Col. 19, 32-36)
determining a vehicle insurance for the vehicle on a per-mile insurance basis based at least in part on the distance traveled (Col. 28, lines 17-20, Col. 16, lines 39-60, Fig. 4 “$0.25/mile”). 
Wasserman does not explicitly disclose the processing of the sensor time series data using a machine learning algorithm while on the trip to detect an end point of the vehicle trip wherein the machine learning algorithm is trained using at least features computed from segmented sensor time series data.  However, in a related invention, Lehmann teaches the utilization of machine learning algorithms to predict a destination ([0015] and [0017]) which such leaning algorithm is trained ([0014]).  It would have been obvious to modify Wasserman with the ability to process the sensor time series data using a machine learning while on the trip to detect an end point of the vehicle trip wherein the machine learning algorithm is trained using at least features computed from segmented sensor time series data without requiring a user to affirmatively input a trip end point so as to minimize the time a user is required to interact with a user interface.
Wasserman does not explicitly disclose verifying the end point of the vehicle on the trip without user input.  However, in a related invention, Iqbal teaches the automatic determination of an end of trip utilizing various algorithms (See Col. 35, lines 15-21).  It would have been obvious to modify Wasserman with the ability of verifying the end point of the vehicle on the trip without user input in order to automate the entire insurance pricing methodology to ensure the accuracy of the pricing and avoid the negative effects of user forgetfulness and dishonesty.


As per claim 30, Wasserman teaches the method of claim 28, further comprising predicting a type of the vehicle using at least the sensor time series data (driver information: Cols. 7-8, lines 55-5 also Col. 11, lines 41-50, 64-66, vehicle information Col. 15, lines 18-25, Cols. 16-17, lines 66-11).   

As per claim 32, Wasserman teaches the method of claim 30, wherein the vehicle or driver information includes a likelihood that the vehicle is a particular type of vehicle (Cols. 9-10, lines 65-5) or an indication that the vehicle has implemented a hard brake (Col. 7, lines 15-20 and Col. 18 line 18 “sudden braking”).  

determining the end point of the vehicle during a trip (Col. 21, lines 4-24 “various user interface screens may be provided to collect or confirm such information directly from the insured driver”).  

As per claim 34, Wasserman teaches the method of claim 33, wherein the user feedback is received via a graphical user interface of the mobile computing device (Col. 21, lines 4-24 “various user interface screens may be provided to collect or confirm such information directly from the insured driver”).  

As per claim 36, Applicant recites a system having essentially the same limitations as claim 28 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.  Wasserman additionally teaches computer memory (Cols. 3-4, lines 49-5).

As per claim 37, Wasserman teaches the system of claim 36, wherein the mobile computing device is removable from the vehicle (Col. 21-22, lines 67-14- implicitly removable as the device is a “driver’s mobile device” which appears to enter a vehicle with a driver).  

As per claim 39, Applicant recites a system having essentially the same limitations as claim 30 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.



As per claim 41, Applicant recites a system having essentially the same limitations as claim 34 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.


As per claim 43, Applicant recites a non-transitory computer-readable medium having essentially the same limitations as claim 28 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.


As per claim 45, Applicant recites a non-transitory computer-readable medium having essentially the same limitations as claim 30 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 46, Applicant recites a non-transitory computer-readable medium having essentially the same limitations as claim 33 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

.


Claims 29, 28, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 10,664,917) in view of Lehmann (US 2011/0238289) and Iqbal (US 10,373,257) as applied to claims 28, 36, and 43 above (“Wasserman”), and further in view of Stempora (US 2015/0025917).

As per claim 29, Wasserman teaches the method of claim 28.  Wasserman does not explicitly disclose that the features are computed by performing Fourier Transform on the segmented sensor data.  However, in a related invention, Stempora teaches the utilization of Fourier Transforms on the movement isolation algorithm on vehicle sensor data (See [0131] “In another embodiment, the movement isolation algorithm uses one or more mathematical filters, analysis methods, or processing methods selected from the group: Bayesian networks, Kalman filters, hidden Markov models, wavelet frequency analysis, low pass filters, high pass filters, Gaussian high pass filters, Gaussian low pass filters, and Fourier Transforms.”)  It would have been obvious to modify Wasserman by computing the features by performing Fourier Transform on the segmented sensor data in order to decompose spatial and temporal data into meaningful information that may be utilized by the system for computing insurance pricing. 

As per claim 38, Applicant recites a system having essentially the same limitations as claim 29 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

.


Claims 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 10,664,917) in view of Lehmann (US 2011/0238289) and Iqbal (US 10,373,257) as applied to claims 28 and 36 above (“Wasserman”), and further in view of Wohlstadter (US 2008/0082197).


As per claim 35, Wasserman teaches the method of claim 28.  Wasserman does not explicitly disclose processing the end point of the vehicle using a stochastic model.  However, in a related invention, Lacaille teaches the utilization of a stochastic neural network model ([0043]).  It would have been obvious to modify Wasserman to further process the determined end point of the vehicle using a stochastic model in order to predict outcomes accounting for certain levels of unpredictability or randomness.

As per claim 42, Wasserman teaches the system of claim 36.  Wasserman does not explicitly disclose processing the end point of the vehicle using a stochastic model.  However, in a related invention, Lacaille teaches the utilization of a stochastic neural network model ([0043]).  It would have been obvious to modify Wasserman to further process the determined end point of the vehicle using a stochastic model in order to predict outcomes accounting for certain levels of unpredictability or randomness.

Response to Arguments
Applicant's arguments filed July 13, 2021 “Remarks” have been fully considered but they are not persuasive. 

Objections to the Drawings
The Applicant has relied upon its amendments.  However, as indicated supra, a two new issues are present. 

Rejections 35 U.S.C. §112
Claims 36 – 42 remain rejected as described supra.

Rejections Under 35 U.S.C. §103
Applicant’s arguments with respect to claims 28-30 and 32-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663